


110 HR 2282 IH: Nuclear Waste Storage Prohibition

U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2282
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2007
			Mrs. Schmidt (for
			 herself, Mr. Space, and
			 Mr. Wilson of Ohio) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the use of Global Nuclear Energy Partnership
		  funds for certain nuclear waste storage.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Waste Storage Prohibition
			 Act.
		2.ProhibitionThe Secretary of Energy shall not use any
			 funds made available for the Global Nuclear Energy Partnership initiative for
			 the transfer or storage of spent nuclear fuel or high-level radioactive waste
			 to any site that is not a site where facilities for reprocessing of that fuel
			 or waste have been constructed or are under construction. No spent nuclear fuel
			 or high-level radioactive waste may be retained for long-term storage at such a
			 site where facilities for reprocessing of fuel or waste have been constructed
			 or are under construction.
		
